Douglas, J.,
concurring in part and dissenting in part. We have before us an appeal (Hoover) and a cross-appeal (BWC). I concur with the ultimate judgment of the majority. I also concur with the majority’s treatment of Hoover’s appeal. I respectfully dissent from the judgment of the majority which, in effect, ignores the very important issue and concept brought to us by BWC’s cross-appeal and our allowance thereof. Accordingly, I respectfully dissent as to that portion of the majority’s judgment and would, instead, reverse the court of appeals on the issue presented by BWC and find the cross-appeal of BWC to be well taken.
In its cross-appeal, BWC contends that promulgation of Ohio Adm.Code 4123-17-32(D) represents “action [taken] under” R.C. 4123.34 and is, therefore, excepted from R.C. Chapter 119 rule-making. I agree. Thus, I would hold that (1) R.C. 4123.34, together with R.C. 4123.29, confers on BWC the authority to set rates, including rates for assessing self-insured employers, to maintain the *625solvency of the surplus fund, (2) Ohio Adm.Code 4123-17-32(D) establishes a rate for this purpose, and, therefore, (3) Ohio Adm.Code 4123-17-32(D) represents action under R.C. 4123.34 and is excepted from R.C. Chapter 119 compliance. I would, therefore, reject the court of appeals’ conclusion that Ohio Adm.Code 4123-17-32(D) was invalidly promulgated.
Hoover contends that it did not receive sufficient notice of the new assessment rate in Ohio Adm.Code 4123-17-32(D) because the regulation was promulgated pursuant to the abbreviated rule-making procedures in R.C. 111.15 (rule effective ten days after proper filing). Hoover maintains that the thirty-day notice and hearing procedures in R.C. 119.03 applied. In defining the agencies to which R.C. Chapter 119 applies, R.C. 119.01(A) provides in part:
“Sections 119.01 to 119.13 of the Revised Code do not apply * * * to the actions of the industrial commission and bureau of workers’ compensation under * * * sections 1123.29 [authorizes administrator to, inter alia, fix premium rates to maintain state insurance fund], 1123.31 [authorizes administrator to fix and maintain premium rates for state insurance fund and for creation and maintenance of surplus fund], 4123.341, 4123.342, 4123.40, 4123.411, 4123.44, 4123.441, 4123.442, and divisions (B), (C), and (E) of section 4131.14 of the Revised Code.” (Emphasis added.)
The court of appeals found that the promulgation of Ohio Adm.Code 4123-17-32(D) involved more than just BWC “action under * * * R.C. 4123.34”; it also represented action taken under R.C. 4123.343 and 4123.35, in that the rule set rates to be applied to the compensation paid by self-insurers participating in the handicap reimbursement program. Neither R.C. 4123.343 nor 4123.35 is excepted by R.C. 119.01(A). Thus, the court of appeals found that the promulgation of Ohio Adm.Code 4123-17-32(D) required compliance with R.C. Chapter 119.
BWC disputes this finding, arguing, in effect, that (1) R.C. 4123.34 confers the broad authority under which BWC sets all rates to maintain the state insurance and surplus funds and, therefore, (2) all rate setting is excepted from R.C. Chapter 119 compliance. The fact that the formula for calculating the rate appears elsewhere in R.C. Chapter 4123 is, according to BWC, irrelevant, since the “action” is still rate-setting. I agree.
R.C. 4123.29 and 4123.34 establish the state insurance fund and, more important for this case, the surplus fund into which R.C. 4123.35(1) assessments are paid. These statutes also require BWC to set premiums according to payroll-based basic and merit rates and to guarantee the solvency of these funds. Thus, rate-setting which establishes premiums or premium-based assessments, as were paid by self-insured employers under Ohio Adm.Code 4123-17-30, is fundamentally “action [taken] under” R.C. 4123.29 and 4123.34. Accordingly, to the extent that BWC determined a self-insurer’s contribution to the surplus fund on the *626basis of premiums authorized by R.C. 4123.29 and 4123.34, those acts were excepted from R.C. Chapter 119 pursuant to R.C. 119.01(A).
Hoover recognizes that premium rate-setting is excepted from R.C. Chapter 119 rule-making. However, since the new Ohio Adm.Code 4123-17-32(D) assessment is authorized by R.C. 4123.35(1) and is no longer a percentage of the premiums authorized by R.C. 4123.29 and 4123.34, Hoover maintains that the premiums paid by state fund employers must be distinguished from the assessments that self-insured employers pay and that imposing an assessment constitutes action only under R.C. 4123.35(1). BWC gives no credence to the premium/assessment distinction, arguing that a self-insurer’s assessment is equivalent to the premium all employers are obligated to pay to maintain the solvency of the state insurance fund and the surplus fund.
While I am not prepared to say, based on the arguments before us, that premiums and assessments are, for all purposes, equivalent, I do believe that to accept Hoover’s distinction requires us to ignore that all employers, whether they pay premiums as state fund employers or assessments as self-insurers, are responsible in some measure for maintaining the surplus fund. More specifically, while R.C. 4123.35(B) relieves self-insurers of premiums attributable to wage compensation and medical and funeral expenses, these employers must still “pay into the state insurance fund such amounts as are required to be credited to the surplus fund in [R.C. 4123.34(B)]” under R.C. 4123.35(D). The self-insurer’s assessment, therefore, represents its share of the premium amount.
The new assessment authorized by R.C. 4123.35(1), while no longer based on a percentage of the premium, serves the same purpose. The assessment represents the self-insured employer’s share of the costs of maintaining the surplus and various other funds. As a result, premiums and assessments are both chargeable pursuant to the basic authority in R.C. 4123.29 and 4123.34, and rules governing them are excepted from compliance with R.C. Chapter 119. Accordingly, I would hold that assessments and premiums are sufficiently related, at least insofar as deciding which rule-making procedures apply, to find that both are generated pursuant to the rate-making authority of R.C. 4123.29 and 4123.34.
Moreover, the non-payroll basis for the new assessments — paid compensation — does not sever the fundamental connection of premiums and assessments to R.C. 4123.29 and 4123.34 rate-setting. Where payroll is not an adequate measure for determining the premium to be paid for the degree of hazard, R.C. 4123.29(A)(2) authorizes premiums calculated on “such other basis, consistent with insurance principles, as is equitable in view of the degree of hazard.” Thus, while payroll is ordinarily the basis for determining contributions to the state insurance fund, other equitable means may be used.
*627Therefore, Ohio Adm.Code 4123-17-32(D) was properly promulgated under R.C. 111.15 because it represents “action [taken] under” R.C. 4123.29 and 4123.34 rate-making authority. R.C. 119.01(A) excepts such action. Ohio Adm.Code 4123-17-32(D), therefore, is not invalid, and the court of appeals’ judgment holding otherwise should be reversed.
Accordingly, I concur in part and dissent in part. I would affirm on the appeal and reverse on the cross-appeal.